Citation Nr: 0334496	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlements in service connection for residuals of cold 
injuries of the lower extremities.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for residuals 
of cold injuries of the lower extremities and an increased 
rating for PTSD, at that time evaluated as 30 percent 
disabling.  A subsequent RO decision issued in November 2002 
increased the rating for the PTSD from 30 to 50 percent.  And 
in a letter dated May 9, 2003, the veteran's representative 
withdrew this claim but continued to appeal for service 
connection for residuals of cold weather injuries of the 
lower extremities.

The veteran underwent a VA psychological evaluation later in 
May 2003 and, after considering the results of that 
evaluation and other medical evidence submitted, the RO 
issued a decision on May 28, 2003, denying a rating higher 
than 50 percent for the PTSD.  The RO also denied an 
additional claim for a TDIU.  The veteran appealed that 
decision to the Board.  He also already had perfected his 
appeal to the Board concerning his additional claims for 
service connection for residuals of cold weather injuries of 
his lower extremities.

Note also that, in May 1998, the veteran withdrew his appeal 
to the Board concerning still other claims for service 
connection for residuals of injuries to his knees and back.  
But in August 2002, his representative filed a petition to 
reopen these claims.  The RO has not yet determined whether 
new and material evidence has been received to reopen these 
additional claims, so they are referred to the RO for this 
consideration since the Board does not currently have 
jurisdiction to consider them.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.202, 
20.204 (2003).




REMAND

In a September 2002 letter, the veteran claimed that he had 
incurred frostbite, i.e., cold weather injuries, of his feet 
as a bombardier in Europe during World War II.  His 
certificate of discharge (WD AGO Form 53 98) indicates he 
participated in the Rhineland Campaign and that his military 
occupational specialty (MOS) was indeed a bombardier.  And he 
received, among other medals and commendations, 
the Distinguished Flying Cross, the EAME Theater Ribbon with 
2 Battle Stars, and the Air Medal with 1 Oak Leaf Cluster.  
Thus, the circumstances, conditions, and hardships of his 
military service are consistent with his allegations.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).

Unfortunately, the veteran's service medical records (SMRs) 
are unavailable for consideration, apparently having been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  But when, as 
here, the veteran's SMRs are unavailable through no fault of 
his own, VA has a heightened obligation to more carefully 
explain the reasons and bases for its decision and to 
consider applying the benefit-of-the-doubt rule.  See 
generally Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991); and O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  So the RO should, 
if necessary, request that he submit any additional 
information and/or evidence that may be used as an 
alternative to compensate for the absence of his SMRs, if 
they cannot be obtained.  And the RO also should make 
additional attempts to obtain his SMRs until assured they 
either do not exist or that further efforts to obtain them 
would be futile.

The veteran also needs to undergo a VA examination to obtain 
a medical opinion indicating whether he has residuals of cold 
weather injuries involving his lower extremities that are 
attributable to his military service.  See, e.g., Gregory v. 
Brown, 8 Vet. App. 563 (1996).

Moreover, inasmuch as any possible grant of service 
connection for residuals of the cold weather injuries of the 
lower extremities, in turn, could have an impact on the claim 
for a TDIU, adjudication of the TDIU claim must be 
temporarily deferred.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (discussing the concept of "inextricably 
intertwined" claims).

Also note that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They 
also require that VA notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In the June 2003 statement of the case (SOC), the VCAA laws 
and regulations were cited.  And in a March 2003 letter the 
RO, in part, requested that the veteran provide evidence 
substantiating his claims within 30 days.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The 30-day response time cited by the RO in its March 2003 
letter is invalid for the reasons cited by the Court in the 
PVA decision.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice. 

Thus, the claims are REMANDED to the RO for the following 
actions:

1.  The RO should give the veteran an 
opportunity to submit any additional 
information and/or evidence that might 
compensate for the absence of his SMRs, if 
not obtained, or assist in obtaining them if 
obtainable.  And after receiving this 
additional information, the RO must attempt 
to obtain the SMRs until assured these 
records either do not exist or that further 
efforts to obtain them would be futile.  

2.  Also ask the veteran to provide the names 
and addresses of all private clinical sources 
and approximate dates of treatment, 
evaluation or hospitalization since military 
service for residuals of cold weather 
injuries of his lower extremities.  Request 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider he 
identifies.  This should include, but is not 
limited to, all records from Dr. Perconte, 
who the veteran says treated him for PTSD in 
1998.  Upon receipt of the appropriate 
releases, request all private treatment 
records indicated, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, 
notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Then schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether he 
currently has residuals of cold weather 
injuries involving his lower extremities and, 
if so, whether it is at least as likely as 
not these residuals are attributable to his 
service in the military-and, in particular, 
the alleged exposure to extremely cold 
weather or cold conditions from flying at 
high altitudes as a bombardier during World 
War II.

The claims folder must be made available to 
the examiner for a review of the veteran's 
pertinent medical history, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder prior to 
submitting the report of the evaluation.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If no opinion can be 
rendered, please explain why this is not 
possible.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

4.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
claims continue to be denied, send the 
veteran and his representative a supplemental 
SOC (SSOC) and give them time to respond 
before returning these claims to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

